Citation Nr: 1719355	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for anxiety disorder, not otherwise specified.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from December 1944 to November 1946.  He was awarded the Luzon Philippine Island Campaign Ribbon with one Bronze Star and the Philippine Liberation Ribbon with one Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Entitlement to service connection for anxiety disorder, originally characterized as posttraumatic stress disorder, was denied in June 2005.  The appellant filed a timely Notice of Disagreement (NOD), received in December 2005.  A Statement of the Case (SOC) was issued in April 2006.  The appellant filed a timely VA Form 9, received in May 2006.  Service connection for anxiety disorder was granted in an August 2014 rating decision and a disability rating of 70 percent was assigned, effective August 3, 2004.  The appellant filed a timely NOD with the initial rating assigned, received in December 2014.  This NOD included an explicit claim for TDIU.  The appellant's claim for TDIU was denied in December 2015.  An SOC addressing both the claims of an initial increased rating for anxiety disorder and entitlement to TDIU was issued in April 2016.  The appellant timely filed a VA Form 9, received in June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

For the period on appeal, the appellant's anxiety disorder was manifested by total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for anxiety disorder has been met or approximated for the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The claim of entitlement to total disability based on individual unemployability is moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

      C.  Mental Disorders

      i.  Rating Criteria

Under the rating criteria for mental disorders, a noncompensable rating is warranted for a mental disability that has been formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, DC 9400.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

      ii.  Global Assessment of Functioning (GAF) Scores

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14,308 (March 19, 2015).  

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

      D.  Total Rating Based on Individual Unemployability

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.


III.  Analysis

	A.  Evidence

An August 1946 note in the appellant's service treatment records from a neuro-psychiatrist described the appellant as suffering from a severe mental deficiency.  The neuro-psychiatrist's examination of the appellant revealed that the appellant had inadequate personality and emotional instability.

A September 2004 clinical note documents that the appellant admitted to a depressed mood of a few years' duration with no recent change.  The appellant denied appetite problems or suicidal ideation. The appellant admitted to difficult sleeping and nocturia.

A July 2004 letter from the appellant's private psychiatrist is of record.  The private psychiatrist noted that he had performed six thorough psychiatric examinations of the appellant focusing on the appellant's time in service.  The private psychiatrist noted that the appellant has had a very difficult time in his adult life, especially in the workplace and the community.  The appellant was unable to hold a job for any substantial period of time because of his psychiatric problems.  The appellant has chronic depression, panic attacks with flashbacks, interpersonal problems, difficulties with supervisors, sleep problems, and obsessive thinking.  The private psychiatrist opined that it was evident that the appellant could not hold down a job for any type of gainful employment due to his psychiatric problems.  The private psychiatrist also noted that the appellant's mental disorder has also affected his family relationships.

The appellant was afforded a VA examination in March 2005.  The appellant reported that he had problems of fighting with people, losing lots of jobs, talking so loudly he annoys others, and being easily irritated by people.  However, the appellant stated that he has not had an anger problem since retiring from his last job.  The VA psychologist noted that the appellant had reported to other medical care providers that he had some depression over the past couple of years.  The appellant reported seeing a physician weekly for psychiatric treatment and that he took psychiatric medication.  The appellant reported that he held many jobs throughout his career, mainly as a truck or bus driver.  He stated that his bad temper would have lost him a truck-driving job but the union intervened.  The appellant left a bus-driving job because it was too stressful.  The appellant reported that he was let go from another bus-driving job.  The appellant quit another job because of an argument with his superiors regarding the number of days per week he would have to drive.  The appellant reported that he completed eight grades of school and had to repeat grades multiple times.  The appellant was alert and oriented to time, place, and person.  His appearance was clean and he was adequately dressed, and groomed.  The appellant's speech was coherent with normal rate, rhythm, and tone.  The appellant's eye contact was good and he demonstrated appropriate interpersonal interaction.  There were no abnormal movements or mannerisms.  The appellant's thought process was essentially logical and goal-directed.  The appellant's thought content evidenced no overt or reported signs of psychosis, delusion, or hallucination.  There was no suicidal or homicidal ideation reported or evidenced.  The appellant's mood was bright.  The appellant's affect was pleasant, broad in range, and appeared well-modulated.  The appellant's appetite was good, his sleep was adequate in quantity and quality, his cognitive functions were grossly intact, his memory for short and long-term was grossly intact, and his insight and judgment were good.  A GAF score of 70 was assigned.  The VA psychologist noted that the appellant described great intolerance for orders given to him which he felt were unjustified and reported a long work history of having problems getting along with employers, people in authority over him, and people on the job.  

A July 2005 letter from the appellant's private psychiatrist is of record.  The private psychiatrist opined that the appellant would require treatment for his mental disorder indefinitely and that the appellant's ability to secure and maintain gainful employment has been hindered as a result of his mental disorder.  The private psychiatrist noted that the appellant has repeatedly shown an inability to restrain his temper, especially towards authority figures, and that this has led to numerous job losses for the appellant.  The private psychiatrist stated that the appellant's mental "disorder has prevented [him] from maintaining gainful employment since his discharge."  The private psychiatrist further noted that the appellant's actual behavior on the job was highlighted by angry outbursts, paranoid thinking, impatience, an inability to follow rules, and difficulty concentrating. 

A June 2007 clinical note is of record.  The appellant reported that his medication was helping to control his depression; however, some days he felt down because he had to take care of his ill wife, which could be overwhelming at times.  The appellant was calm, cooperative, well-groomed, and appropriately dressed.  The appellant was alert and oriented to person, place, and time.  He had good eye contact and described his mood as "good today."  His affect was congruent with his mood, his thought process was organized and goal-directed, he denied preoccupations, did not express delusions, and denied auditory, visual, olfactory, or tactile hallucinations.  The appellant's insight and judgment were good and he denied suicidal or homicidal ideation.  A GAF score of 55 was assigned.  The appellant stated that he had little interest or pleasure in doing things and had been feeling down, depressed, or hopeless for more than half of the days in the prior two weeks.

A November 2009 clinical note is of record.  The appellant reported that he had little interest in pleasure in doing things for several days.  The appellant stated that he had felt down, depressed, or hopeless for more than half the days.  The appellant stated that he had trouble falling or staying asleep, or sleeping too much for more than half the days.  The appellant reported feeling tired or having little energy for several days.  The appellant denied poor appetite or overeating, feeling bad about himself or that he was a failure or had let himself or his family down, trouble concentrating, moving too slowly or too quickly, thoughts that he would be better off dead, and thoughts of self-harm.  The appellant stated that the problems he had experienced made it very difficult for him to do work, take care of things at home, and get along with other people.

A December 2009 clinical note is of record.  The appellant reported compliance with his prescribed psychiatric medications.  The appellant reported increased difficulties breathing which he planned to address with his private physician.  The appellant reported that he felt that he was remaining stable with respect to his mental health symptoms.  The VA psychologist described the appellant's depression symptoms at that time as mild and reported his symptoms were nearing remission, consistent with the appellant's report.  The VA psychologist did not suggest any changes in the appellant's pharmacotherapy.  The appellant was alert and oriented to person, place, and time.  The appellant's mood was euthymic and his affect with congruent with his mood, broad in range, and appeared well-modulated.  The appellant's insight and judgment were good.  There was no evidence of psychosis, thought disorder, or hallucination.  The appellant denied suicidal or homicidal ideation, plans, intentions, or actions.  A GAF score of 60 was assigned.  The VA psychologist noted that the GAF score assigned in October 2009 was 55.

A February 2010 clinical note is of record.  The appellant reported compliance with his prescribed psychiatric medications.  The appellant reported subjectively better moods and a sharp decline in energy, motivation, and drive.  The appellant suspected his decline in energy, motivation, and drive may be related to his increased breathing problems.  The appellant reported that he continued to be seen weekly by a private psychotherapist.  The VA psychologist noted that the appellant's symptom assessment showed a sharp increase in depressive symptoms since his November 2009 assessment.  The appellant was alert and oriented to person, place, and time.  The appellant's mood was presently reported as euthymic, but several days of protracted "down" moods were reported on the assessment.  The appellant's affect was congruent with his mood, broad in range, and appeared well-modulated.  The appellant's insight and judgment were good.  There was no evidence of psychosis, thought disorder, or hallucination.  The appellant denied suicidal or homicidal ideation.  A GAF score of 55 was assigned.

In a second February 2010 clinical note, the appellant stated that he had little interest or pleasure in doing things nearly every day.  The appellant reported feeling down, depressed, or hopeless for several days.  The appellant stated that he had trouble falling or staying asleep, or sleeping too much, nearly every day.  The appellant reported that the felt tired or had little energy nearly every day.  The appellant denied a poor appetite or overeating.  The appellant stated that he had felt bad about himself, that he was a failure, or let himself or his family down for several days.  The appellant reported trouble concentrating on things more than half the days.  The appellant denied moving too slowly or too quickly, thoughts that he would be better off dead, and thoughts of self-harm.  The appellant stated that his reported problems made it very difficult to do his work, take care of things at home, and get along with other people.

In April 2010, the appellant reported little interest or pleasure in doing things for several days.  The appellant denied feeling down, depressed, or hopeless; trouble falling or staying asleep, or sleeping too much; poor appetite or overeating; feeling bad about himself, that he was a failure, or had let himself or his family down; moving or speaking too slowly or quickly; and thoughts that he would be better off dead or thoughts of self-harm.  The appellant stated that he had felt tired or had little energy for more than half the days.  The appellant reported trouble concentrating for several days.  The appellant stated that the reported problems made it somewhat difficult to do his work, take care of things at home, or get along with other people.

Also in April 2010, the appellant reported compliance with his prescribed psychiatric medications.  The appellant was alert and oriented in all spheres.  The appellant's mood was euthymic.  His affect was congruent with his mood, broad in range, and appeared well-modulated.  The appellant's insight and judgment were good.  There was no evidence of psychosis, thought disorder, or hallucination.  The appellant denied suicidal or homicidal ideation.  A GAF score of 70 was assigned.  

A May 2010 clinical note indicates that the appellant reported little interest or pleasure in doing things for several days.  He denied feeling down, depressed, or hopeless; trouble falling or staying asleep, or sleeping too much; feeling tired or having little energy; poor appetite or overeating; feeling about himself or that he was a failure or had left himself or his family down; moving or speaking too slowly or quickly; and thoughts that he would be better off dead or thoughts of self-harm.  The appellant reported trouble concentrating nearly every day.  The appellant stated that his reported problems did not make it difficult at all to do his work, take care of things at home, or get along with other people.

A letter from the appellant's dentist, dated August 2010 and received by VA in August 2014, is of record.  The dentist notes that the appellant has been his patient since January 2001.  The dentist describes the appellant as very apprehensive and extremely fearful with respect to any dental procedure.  As the appellant becomes nervous when he enters the clinic, cannot stay seated on the dental chair very long, and becomes apprehensive, uneasy, tired, and afraid, it is very challenging for the appellant to even appear at his appointments.  

The appellant was afforded a VA examination with respect to his mental disorder in February 2011.  The appellant reported that he began seeing a mental health care provider in 2004 or 2005 because of his anger and depression.  The appellant endorsed symptoms of disrupted sleep due to urination, irritability, anger, decreased energy, poor concentration, decreased mood, worry, and occasional nightmares.  The examiner noted that these symptoms appeared to be moderate in severity and chronic.  The appellant was appropriately dressed, his psychomotor activity was unremarkable, his speech was unremarkable, his attitude toward the VA psychologist was cooperative, his affect was appropriate, and his mood was dysphoric.  The appellant's attention was intact, he was unable to perform serial sevens, but was able to spell a word forward and backward.  The appellant was oriented to person, place, and time.  His thought process was unremarkable, his thought content was unremarkable, and he had no delusions.  The appellant understood the outcome of his behavior, his intelligence was below average, and he understood that he had a problem.  The appellant was noted to have sleep impairment.  The appellant reported that he gets tired early, falls asleep around 7:00 p.m., wakes around 6:00 a.m., awakens several times at night to relieve himself, and has occasional bad dreams but does not remember the content.  The appellant was noted to experience no hallucinations.  The appellant was noted to have inappropriate behavior in that he would become impatient with his wife, who had Parkinson's disease.  He also often becomes angry when he perceives others as disrespecting him or treating him unfairly.  The appellant interpreted proverbs appropriately, had obsessive and ritualistic behavior, and was noted to have panic attacks.  Homicidal or suicidal thoughts were not present.  The appellant's impulse control was good.  There were no episodes of violence.  The appellant was able to maintain minimum personal hygiene. There were no problems with activities of daily living.  The appellant's remote memory was noted to be normal, his recent memory moderately impaired, and his immediate memory mildly impaired.  The appellant was noted to be capable of managing his financial affairs.  The appellant reported that he had worked as a bus driver and retired in 1991.  The VA psychologist noted that, when stressors mount, the appellant's depressed mood elevates, but he was relatively stable on his current medications.  The VA psychologist opined that the appellant's symptoms most nearly approximated mental disorder signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

An April 2012 clinical note states that the appellant had little interest or pleasure in doing things and had been feeling down, depressed, or hopeless for several days.  The appellant was noted to be feeling hopeless about the present or future, but denied suicidal ideation.

An October 2012 clinical note reflects that the appellant was seen for depression.  The appellant reported a history of hypervigilance and "not feeling right" after separation from service.  The appellant stated that he spent most of his time taking care of his ill wife.  The appellant was alert and oriented to person, place, and time.  The appellant was adequately dressed, with a clean and groomed appearance.  Speech was at a low volume, of normal rate, coherent, and well-organized.  Eye contact was good and interpersonal interaction was appropriate.  No abnormal movements or mannerisms were observed.  The appellant's thought process was logical and goal-oriented.  The appellant's thought content evidenced no thought disorder.  The appellant's mood was within normal limits.  The appellant's affect was within normal limits, moderately constricted in range, appropriate to content, and appeared well-modulated.  The appellant denied suicidal or homicidal ideation.  The appellant's sleep and appetite were fair.  A GAF score of 57 was assigned.

VA issued a March 2013 rating decision in which it was determined that the appellant was not competent to handle disbursement of funds.

The appellant's niece provided a letter, which was received in July 2013.  She reported that the appellant has nightmares, talks and yells in his sleep, and jumps when he hears a loud noise.  She also reported that the appellant found it impossible to keep a job because his bosses did not like when he would loudly voice his opinions.  The appellant learned to voice his opinions loudly because his experience had been that people were treated unfairly unless they spoke up and yelled a lot.

A November 2013 clinical note is of record.  The appellant reported that his wife had died a year before.  The appellant's mood was fair, although he missed his late wife.  He reported that his sleep was fair and his appetite was stable.  The appellant stated that he felt that life was worth living.  The appellant was alert and oriented to person, place, and time.  He was cooperative, dressed casually, and well-groomed.  The appellant's eye contact was good, as was his cognitive function.  The appellant's affect was appropriate.  He described his mood as "okay."  His speech was fluent, thought process was goal-directed, he was not delusional, and had no suicidal or homicidal ideation.  The appellant was not responding to internal stimuli.  His insight and judgment were good.  The appellant missed four serial sevens and missed one intersecting pentagon.

In a March 2014 clinical note, the appellant reported that, while he was tolerating his medication, he continued to feel depressed, was not enjoying things, and was not socializing at his assisted living facility.  The appellant reported that he had no energy, felt sad, missed his spouse, and cried often.  The appellant denied suicidal or homicidal ideation, although he did not feel that life was worth living.  He was sleeping a lot and his appetite was fair.  The appellant was alert and oriented to person, place, and time.  He was dressed casually and well-groomed.  His eye contact was good and his cognitive function was good.  The appellant missed four serial sevens and missed one intersecting pentagon.  The appellant's affect was appropriate and he described his mood as "okay."  The appellant's speech was fluent, his thought process was goal-directed and he was not delusional.  The appellant was not responding to internal stimuli.  His insight and judgment were good.  The appellant reported minimal improvement in a May 2014 clinical note.

The appellant was afforded a VA examination in July 2014.  The VA psychologist who conducted the examination opined that the appellant had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The VA psychologist noted that no other mental disorder, other than the appellant's unspecified anxiety disorder, had been diagnosed.  The VA psychologist also examined the appellant's recent medical records.  The appellant reported that he had been widowed since November 2012, lives alone in an assisted living facility, has no children, and has no friends.  The appellant reported a history of arguments with others at work and that this was why he left jobs or was terminated.  The appellant also reported having arguments with officers during service.  The appellant stopped attending school because he had to work to help support his mother.  Although the VA psychologist stated that the appellant had no other mental disorder, the VA psychologist notes later in the examination report that the appellant's most recent diagnoses of record are Alzheimer's disease, major neurocognitive disorder without behavioral disturbance, a history of dysthymia, and bereavement.  The appellant was oriented to all spheres, his affect was congruent with his stated mood and symptoms, and he was relatively calm and responsive.  The appellant's speech was of normal rhythm and content.  The appellant maintained focus on topics and responded appropriately to questions.  The VA psychologist stated that there was no evidence of a formal thought disorder.  The appellant's insight and judgment were grossly intact.  Active suicidal ideation, planning, and intent were denied.  Protective factors were identified.  The VA psychologist also stated that his low energy, lack of pleasure in things he once found fun, and his worsened depression since the death of his wife were all attributable to his mental disorder.  The appellant was not capable of managing his financial affairs.

The appellant was seen by a VA physician in October 2014 for his anxiety.  The appellant reported that he had been non-compliant with his anxiety medication for one month while he was on an antibiotic, but would resume his medications in the coming week.  The appellant reported constant worrying, difficulty relaxing, problems with sleep, feelings of sadness, difficulty relaxing, and feeling lonely.  The appellant explained that he was unable to sleep, would only sleep three hours and then get up around two or three o'clock in the morning, walk around the house, and sit on the patio.  The appellant stated that he was unable to lie down and sleep.  The appellant explained that he had to sleep in a recliner because he had a hard time breathing when lying in bed.  He stated that he had been sleeping on the recliner for approximately three months.  The appellant's attitude was calm and cooperative.  He was oriented to person, place, and time.  His mood was anxious and dysphoric.  The appellant's speech was coherent, with normal rate and volume.  His tone was euthymic.  The appellant's thought processes were organized, linear, and goal-directed.  There was no evidence of delusions, obsessions, or suspicious thought.  The appellant denied auditory, visual, gustatory, olfactory, or tactile hallucinations.  The appellant's insight was fair and his judgment was intact.  The appellant denied suicidal or homicidal ideation.  The VA physician's assessment was Alzheimer's disease, major neurocognitive disorder without behavioral disturbance, a history of dysthymia, and bereavement.

It was noted in a November 2014 mental status examination report, and in 2015 examination reports, that, with respect to perceptual disturbances, the appellant was not responding to internal stimuli.

The appellant was afforded a VA medical examination in October 2015 by a board-certified psychiatrist.  The VA psychiatrist stated that it was not possible to differentiate which symptoms were attributable to the appellant's service-connected unspecified anxiety disorder and his mild neurocognitive disorder because both can cause memory problems, mood problems, and irritability.  However, later in that examination report the VA psychiatrist was able to state that the appellant had total occupational impairment due to his neurocognitive disorder and reduced reliability and productivity due to his anxiety disorder.  

A VA medical opinion was obtained in October 2015 from a VA psychologist.  The VA psychologist opined that it was at least as likely as not that the appellant's service-connected anxiety disorder had been exacerbated by his Alzheimer's disease, and the appellant's anxiety issues were the basis for his significant impairment in social functioning and potential employment.  Therefore, the VA psychologist opined, the appellant is currently totally disabled and unemployable.  Based on a review of the appellant's medical records, the VA psychologist opined that the appellant's service-connected anxiety existed well before there was any evidence of the appellant's Alzheimer's disease or major neurocognitive disorder.  The VA psychologist concluded that it was at least as likely as not that the appellant's anxiety was exacerbated by the appellant's Alzheimer's disease and the appellant was unemployable due to his service-connected anxiety disorder.

In a November 2015 examination, it was noted that the appellant was living in an assisted living facility and had no friends.  The appellant was noted to have had arguments with others at the assisted living facility and altercations with members of the staff.  The appellant's niece was required to visit the assisted living facility to placate others after the appellant's arguments.  The appellant described his mood as "not good."  He reported problems sleeping and jumping when he would hear a noise.  The appellant's niece reported that the appellant would scream out and thrash in the middle of the night.  The appellant was noted to have nightmares three to four times per week.  The appellant denied feeling depressed and stated that he felt that life was worth living.

An addendum opinion was obtained in April 2016, from the board-certified psychiatrist who examined the appellant in October 2015, to clarify which of the appellant's symptoms were attributable to his service-connected unspecified anxiety disorder.  The psychiatrist reviewed the appellant's claims file.  It was noted that the appellant had two diagnoses: (1) an unspecified anxiety disorder, for which the appellant is service-connected; and (2) a mild neurocognitive disorder.  The psychiatrist explained that, while both disorders can cause anxiety, the service-connected anxiety disorder causes mild memory problems due to a lack of concentration, as well as some mild irritability.  The psychiatrist opined that the appellant's service-connected anxiety disorder would only cause reduced reliability and productivity in his social and occupational functioning, not total occupational impairment.  The psychiatrist also opined that the appellant's memory problems due to his mild neurocognitive disorder were more severe, and that this reduced memory can cause irritability, anxiety, and mood problems.  The psychiatrist explained that agitation and mood problems can be symptoms of neurocognitive disorders.  The psychiatrist further opined that the appellant's need to reside in an assisted living facility and his inability to manage funds are due to his neurocognitive disorder, not his service-connected anxiety disorder.  The psychiatrist also opined that the appellant's difficulty in managing his medication and his needing assistance to travel to medical appointments were also due to the neurocognitive disorder.

	B.  Entitlement to a rating in excess of 70 percent for anxiety disorder 

The VA psychologist who provided the October 2015 VA medical opinion stated that the appellant's service-connected anxiety caused the appellant to be totally disabled and unemployable.  

Although the appellant's mental state appears to have improved based upon the reports contained in some clinical notes, a review of the entire record on appeal reveals that these were just as likely temporary improvements that were not sustained.  It is at least as likely as not that the appellant had total occupational and social impairment throughout the period on appeal.  

The appellant has not worked since 1991.  Further, the appellant completed only eight grades.  With this limited education, it is unlikely that the appellant would be able to secure and follow employment that was not marginal.  Further, the appellant's reported arguments with superiors, co-workers, and the general public at work would preclude him from holding a job, as those arguments caused his employment to be terminated on numerous occasions.

As noted above, in the October 2015 VA medical opinion, the VA psychologist opined that it was at least as likely as not that the appellant's service-connected anxiety disorder has been aggravated by his Alzheimer's disease, and the appellant's anxiety issues are the basis for his significant impairment in social functioning and potential employment.  Therefore, the VA psychologist opined, the appellant is current totally disabled and unemployable due to his service-connected disability.

As noted in the November 2015 examination report, the appellant had no friends at his assisted living facility and would get into arguments and altercations with others at the assisted living facility.  Although the VA psychiatrist who provided the April 2016 addendum opinion stated that mood problems could be due to both the appellant's memory problems and the appellant's mild neurocognitive disorder, when this evidence is viewed in the light most favorable to the appellant, it is at least as likely as not that the appellant's mood problems are caused by his service-connected anxiety disorder.  

Upon weighing all the evidence in the record, the Board finds that the October 2015 VA medical opinion is entitled to greater weight because the VA psychologist reviewed all of the appellant's medical records, not only the most recent records, and because the VA psychologist provided a fully-reasoned rationale for his conclusions. 

Based upon a review of the entire record, the Board finds that the appellant's service-connected anxiety disorder is most nearly approximated by total occupational and social impairment for the entire period on appeal.
      
      C.  Entitlement to TDIU

As an initial 100 percent disability rating for the appellant's anxiety disorder has been granted for the entire period on appeal, the Board concludes that the issue of entitlement to TDIU is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The appellant's only other service-connected disability is bilateral hearing loss, rated at 10 percent from April 20, 2011.  There is no indication in the record, and neither the appellant nor his attorney has argued, that a higher rating for hearing loss is warranted or that the appellant is unemployable solely due to his service-connected hearing loss.  Id.



ORDER

Entitlement to an initial rating of 100 percent for anxiety disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

The issue of entitlement to TDIU is moot. 





______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


